Exhibit 10.42

FIRST AMENDMENT TO TRUST AGREEMENT BETWEEN

FIDELITY MANAGEMENT TRUST COMPANY AND

THE PROGRESSIVE CORPORATION

THIS FIRST AMENDMENT, dated as of the first day of June, 2004, and effective as
otherwise set forth herein, by and between Fidelity Management Trust Company
(the “Trustee”) and The Progressive Corporation (“Company”);

WITNESSETH:

WHEREAS, the Trustee and Company heretofore entered into a Trust Agreement dated
November 8, 2002, with regard to The Progressive Corporation Executive Deferred
Compensation Trust (the “Plan”); and

WHEREAS, Company has informed the Trustee that effective close of business
April 22, 2004, the assets of the Janus Worldwide Fund are frozen to new
contributions and exchanges in; and

WHEREAS, Company hereby directs the Trustee, in accordance with Section 8(g),
effective close of business May 28, 2004, to liquidate all participant balances
held in the Janus Worldwide Fund at its net asset value on such day, and to
invest the proceeds in the Templeton World Fund - Class A at its net asset value
on such day. The parties hereto agree that the Trustee shall have no
discretionary authority with respect to this sale and transfer directed by
Company. Any variation from the procedure described herein may be instituted
only at the express written direction of Company; and

WHEREAS, the Trustee and Company now desire to amend said Trust Agreement as
provided for in Section 12 thereof;

NOW THEREFORE, in consideration of the above premises, the Trustee and Company
hereby amend the Trust Agreement by:

(1) Adding a new Section 13, Electronic Services, as follows, and renumbering
all subsequent subsections accordingly:

Section 13. Electronic Services.

(a) The Trustee may provide Electronic Services and/or Electronic Products,
including, but not limited to Fidelity Plan Sponsor WebStation. Company and its
agents agree to use such Electronic Services and Electronic Products only in the
course of reasonable administration of or participation in the Plan and to keep
confidential and not publish, copy, broadcast, retransmit, reproduce,
commercially exploit or otherwise redisseminate the Electronic Products or
Electronic Services or any portion thereof without the Trustee’s written
consent, except, in cases where Trustee has specifically notified Company that
the Electronic Products or Services are suitable for delivery to Company’s
Participants, for non-commercial personal use by Participants or beneficiaries
with respect to their participation in the Plan or for their other retirement
planning purposes.

(b) Company shall be responsible for installing and maintaining all Electronic
Products, (including any programming required to accomplish the installation)
and for displaying any and all content associated with Electronic Services on
its computer network and/or intranet so that such content will appear exactly as
it appears when delivered to Company. All Electronic Products and Services shall
be clearly identified as originating from the Trustee or its affiliate. Company
shall promptly remove Electronic Products or Services from its computer network
and/or intranet, or replace the Electronic Products or Services with updated
products or services provided by the Trustee, upon written notification
(including written notification via facsimile) by the Trustee.

(c) All Electronic Products shall be provided to Company without any express or
implied legal warranties or acceptance of legal liability by the Trustee, and
all Electronic Services shall be provided to Company without acceptance of legal
liability related to or arising out of the electronic nature of the delivery or
provision of such Services. Except as otherwise stated in this Agreement, no
rights are conveyed to any property, intellectual or tangible, associated with
the contents of the Electronic Products or Services and related material. The
Trustee hereby grants to Company a non-exclusive, non-transferable revocable
right and license to use the Electronic Products and Services in accordance with
the terms and conditions of this Agreement.

 

1



--------------------------------------------------------------------------------

(d) To the extent that any Electronic Products or Services utilize internet
services to transport data or communications, the Trustee will take, and Company
agrees to follow, reasonable security precautions, however, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted via
electronic media by Company or a third party if it determines that the media
does not provide adequate data security, or if it is not administratively
feasible for the Trustee to use the data security provided. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of internet or network services, or any other service required for
electronic communication. The Trustee shall not be responsible for any loss or
damage related to or resulting from any changes or modifications to the
Electronic Products or Services after delivering it to Company.

(2) Effective close of business April 22, 2004, amending the “investment
options” section of Schedule “A” to delete the reference to the “Janus Worldwide
Fund” and replace it with “Janus Worldwide Fund (frozen to new contributions and
exchanges in).”

(3) Effective close of business May 28, 2004, amending the “investment options”
section of Schedule “A” to delete the following:

 

  •  

Janus Worldwide Fund (frozen to new contributions and exchanges in)

(4) Effective close of business May 28, 2004, amending the “investment options”
section of Schedule “A” to add the following:

 

  •  

Templeton World Fund - Class A

 

  •  

American AAdvantage Small Cap Value Fund - Plan Ahead Class

(5) Restating, in its entirety, the “Non-Fidelity Mutual Funds” section of
Schedule “B” as follows:

Non-Fidelity Mutual Funds: Fees paid directly to Fidelity Investments
Institutional Operations Company, Inc. (FIIOC) or its affiliates by Non-Fidelity
Mutual Fund vendors shall be posted and updated quarterly on Plan Sponsor
Webstation at http://psw.fidelity.com or a successor site.

(6) Restating, in its entirety, the “Other Fees” section of Schedule “B” as
follows:

Other Fees: separate charges may apply for extraordinary expenses resulting from
large numbers of simultaneous manual transactions, from errors not caused by
Fidelity, reports not contemplated in this Agreement, corporate actions, or the
provision of communications materials in hard copy which are also accessible to
participants via electronic services in the event that the provision of such
material in hard copy would result in an additional expense deemed to be
material.

IN WITNESS WHEREOF, the Trustee and Company have caused this First Amendment to
be executed by their duly authorized officers effective as of the day and year
first above written.

 

THE PROGRESSIVE CORPORATION     FIDELITY MANAGEMENT TRUST COMPANY By:   /s/
Charles E. Jarrett   6/16/04     By:   /s/ Rebecca Hays Ethier   7/19/04    
Date       FMTC Authorized Signatory   Date

 

2